Appeal from determination of the State Industrial Board denying compensation to claimant. He was employed by the village clerk as an assistant and was paid therefor by such clerk individually; he claims to have been employed also by the consolidated health district of which the village formed a part, and that he was also employed directly by the village to perform certain other duties. While descending the stairs of the building in which were located the village offices and also the office of the village clerk, he slipped and was injured. There is no proof that claimant had been engaged on the day in question in any work for either the village or the health district. The evidence shows that he had been employed on the morning in question by the village clerk. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.